Case 2:18-cv-01844-GW-KS Document 671 Filed 07/14/20 Page 1 of 2 Page ID #:45020




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       James R. Asperger (Bar No. 83188)
    2  jamesasperger@quinnemanuel.com
    3  865 S. Figueroa St., 10th Floor
       Los Angeles, CA 90017
    4  Telephone: (213) 443-3000
       Facsimile: (213) 443-3100
    5
       Kevin P.B. Johnson (Bar No. 177129)
    6  kevinjohnson@quinnemanuel.com
    7  555 Twin Dolphin Drive, 5th Floor
       Redwood Shores, CA 94065
    8  Telephone: (650) 801-5000
       Facsimile: (650) 801-5100
    9
   10 BLACKBERRY CORPORATION
       Edward R. McGah, Jr (SBN 97719)
   11  Vice President, Deputy General Counsel – Litigation
       41 Ticknor Place
   12  Laguna Niguel, California 92677
       Telephone: (+1) 650-581-4750
   13
      Attorneys for Plaintiff BlackBerry Limited
   14
   15                   IN THE UNITED STATES DISTRICT COURT
   16               FOR THE CENTRAL DISTRICT OF CALIFORNIA
   17
         BLACKBERRY LIMITED, a                   )   CASE NO. 2:18-cv-01844
   18    Canadian corporation,                   )   GW(KSx)
                                                 )
   19                    Plaintiff,              )   BLACKBERRY LIMITED’S
   20                                            )   NOTICE OF SUPPLEMENTAL
                   v.                            )   AUTHORITY
   21                                            )
         FACEBOOK, INC., a Delaware              )
   22    corporation, WHATSAPP INC., a           )
         Delaware corporation, and               )
   23    INSTAGRAM, LLC, a Delaware              )
   24    limited liability company               )
                                                 )
   25                    Defendants.             )
                                                 )
   26                                            )
   27                                            )

   28
                                                                Case No. 2:18-cv-01844 GW(KSx)
                        BLACKBERRY’S NOTICE OF SUPPLEMENTAL AUTHORITY
Case 2:18-cv-01844-GW-KS Document 671 Filed 07/14/20 Page 2 of 2 Page ID #:45021




    1        In connection with briefing on Defendants’ Motion for Summary Judgment of
    2 Invalidity of the ‘236 Patent under 35 U.S.C. § 101 (Dkt. 540), Plaintiff BlackBerry
    3 Limited respectfully submits this Notice of Supplemental Authority regarding the
    4 Federal Circuit’s recent decision in Packet Intelligence LLC v. NetScout Systems, Inc.,
    5 No. 2019-2041. A copy of the Federal Circuit’s decision is attached hereto as Exhibit
    6 A.
    7 DATED: July 14, 2020                 Respectfully Submitted,
    8
    9                                       By/s/ James R. Asperger
                                              QUINN EMANUEL URQUHART &
   10                                         SULLIVAN, LLP
   11                                           James R. Asperger (Bar No. 83188)
                                                jamesasperger@quinnemanuel.com
   12                                           865 S. Figueroa St., 10th Floor
                                                Los Angeles, CA 90017
   13                                           Telephone: (213) 443-3000
   14                                           Facsimile: (213) 443-3100

   15                                           Kevin P.B. Johnson (Bar No. 177129)
                                                kevinjohnson@quinnemanuel.com
   16                                           Victoria F. Maroulis (Bar No. 202603)
                                                victoriamaroulis@quinnemanuel.com
   17                                           555 Twin Dolphin Drive, 5th Floor
   18                                           Redwood Shores, CA 94065
                                                Telephone: (650) 801-5000
   19                                           Facsimile: (650) 801-5100
   20                                          BLACKBERRY CORPORATION
   21                                           Edward R. McGah, Jr (SBN 97719)
                                                Vice President, Deputy General Counsel
   22                                           41 Ticknor Place
                                                Laguna Niguel, California 92677
   23                                           Telephone: (+1) 650-581-4750
   24
                                               Attorneys for BlackBerry Limited
   25
   26
   27
   28
                                                 -1-             Case No. 2:18-cv-01844 GW(KSx)
                         BLACKBERRY’S NOTICE OF SUPPLEMENTAL AUTHORITY
